Citation Nr: 0910823	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-17 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for right elbow 
epicondylitis, claimed as secondary to service-connected left 
elbow epicondylitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1998.
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Veteran has since moved to the jurisdiction 
of the Huntington, West Virginia RO.

On the Veteran's substantive appeal Form 9, the Veteran 
requested a videoconference hearing at the local VA office 
before a member of the Board.  Such hearing was scheduled, 
but the Veteran did not report.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's gastroenteritis is not related to any incident of 
active service.

2.  The preponderance of the evidence indicates that the 
Veteran's low back condition is not related to any incident 
of active service.

3.  The preponderance of the evidence indicates that the 
Veteran's sinusitis is not related to any incident of active 
service.

4.  The preponderance of the evidence indicates that the 
Veteran's right elbow epicondylitis is not related to and is 
not aggravated by any incident of active service or any 
service-connected disability.




CONCLUSION OF LAW

1.  Gastroenteritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A low back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Right elbow epicondylitis was not incurred in or 
aggravated by active service, or proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by a letter dated October 2003, before 
initially deciding those claims in a rating decision dated 
February 2004.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claims. 
 
The Board notes that a March 2006 notice letter reflects 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the AOJ provided the 
Veteran information on disability ratings and effective dates 
to be assigned service-connected disabilities and effective 
dates to be assigned increased evaluations.  The Board notes 
in this regard that the Veteran's claim has not been 
adjudicated since March 2006; thus, there is a timing defect 
with regards to this notice.  However, the Veteran is not 
prejudiced as a result thereof.  Bernard, 4 Vet. App. at 394.  
With regard to the remaining claims, service connection may 
not be granted. Therefore, any question relating to the 
appropriate disability evaluation or effective date to be 
assigned a grant of service connection or an increased 
evaluation is moot. 

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and a 
lay statement.  The Veteran does not now claim that there is 
any outstanding evidence for VA to secure in support of this 
appeal.  Additionally, the Veteran indicated in a November 
2003 VA Form 21-4138 that all of his medical treatment is at 
the VA Medical Center (VAMC).

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case concerning the Veteran's claims for service 
connection as there is nothing of record to indicate that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability.  
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Gastroenteritis

The Board notes that the Veteran's induction examination 
conducted during June 1976 and his examination a few months 
before separation dated March 1998 indicate that he had no 
disabilities indicated on the clinical examination.  On the 
reports of medical history in the context of these 
examinations, the Veteran indicated that he did not have 
frequent indigestion or stomach, liver, or intestinal 
trouble.  

Concerning treatment in service, the Veteran's service 
treatment records reveal nausea, vomiting and stomach cramps 
during January 1985 and July 1994.  The Veteran's treatment 
in January 1985 was due to the Veteran complaining of 
diarrhea for the previous two days.  The examiner's 
impression was gastroenteritis.  The Veteran indicated during 
his July 1994 treatment for stomach problems was that the 
symptoms were due to eating a club sandwich from 7-11 and the 
examiner's impression was one of food poisoning.  

Turning to post-service treatment records, a September 2002 
VA treatment note indicates that the Veteran's peptic ulcer 
disease type symptoms had resolved and that no source of 
bleeding was found in lower gastrointestinal tract.  The 
examiner indicates that the Veteran carried a lot of internal 
stress and that this stress could contribute to the Veteran's 
peptic ulcer disease and irritable bowel syndrome.  A May 
2003 VA treatment note indicates that the Veteran had a 
normal colonoscopy and small bowel series and normal labs.  
Additionally, the Veteran's symptoms were worse when his 
moods were not controlled; thus, the examiner indicated that 
he believed many of the Veteran's symptoms were related to 
his Veteran's mental health issues.

The Board additionally notes that the Veteran's spouse 
submitted a lay statement dated December 2004.  The Veteran's 
spouse indicated that the Veteran has terrible stomach cramps 
before he has the sudden urge to have a bowel movement.  She 
also indicates that the Veteran has had many tests run at the 
VA with no diagnosis forthcoming.  

To summarize, the most recent in-service treatment for 
gastrointestinal problems was for a reported bout of food 
poisoning.  The Veteran was treated one time for 
gastroenteritis approximately thirteen years prior to 
discharge with no additional treatment or complaints during 
active service.  Additionally, current medical records 
indicate that the Veteran's gastrointestinal problems are 
secondary to his non-service connected psychiatric problems.  
Thus, the Veteran's claim for service connection for 
gastroenteritis must be denied as there was one incident of 
gastroenteritis which resolved more than thirteen years prior 
to discharge and no probative medical evidence linking the 
Veteran's current gastroenteritis with any incident of 
service.  

Low Back Condition

The Board notes that the Veteran's induction examination 
conducted during June 1976 and his examination a few months 
before separation dated March 1998 indicate that he had no 
disabilities indicated on the clinical examination.  On the 
reports of medical history in the context of these 
examinations, the Veteran indicated that he did not have 
recurrent back pain.  

Concerning treatment in service, the Veteran's service 
treatment records reveal that he was treated for lower back 
pain after he lifted a bomb rack during February 1985.  X-
rays were reported as normal.  The examiner indicated that 
there was an exaggerated pain response to any motion.

Regarding current treatment for a low back condition, a March 
2004 treatment note indicates that the Veteran's spinal CT 
was normal and that his back pain was likely mechanical due 
to scoliosis.  The only indication of specific complaints of 
low back pain is in a physical therapy note dated April 2004.  
The Board notes in this regard that the Veteran's treatment 
for back pain has entirely been for his moderate to severe 
cervical pain beginning with a July 2002 motor vehicle 
accident.  However, during April 2004 the Veteran indicated 
that he also had some low back pain but it did not radiate 
like his cervical pain.  

To summarize, the Veteran was treated one time for back pain 
during active service approximately thirteen years prior to 
discharge.  Additionally, although the Veteran's VA treatment 
records reveal a complaint of lower back pain, there is no 
objective indication of a lower back disability.  It is 
important to point out at this juncture that low back pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  Thus, there is 
no evidence showing current disability or diagnosis of the 
Veteran's claimed condition.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  Thus, service connection for a 
lower back problem must be denied.

Sinusitis

The Board notes that the Veteran's induction examination 
conducted during June 1976 and his examination a few months 
before separation dated March 1998 indicate that he had no 
disabilities indicated on the clinical examination.  On the 
reports of medical history in the context of these 
examinations, the Veteran indicated that he did not have 
sinusitis.  

Concerning treatment in service, the Veteran's service 
treatment records reveal treatment for sinus complaints 
during October 1979, February 1978, January 1979, December 
1980, August 1981, October 1983, June 1984 and July 1995.  
During February 1987, the Veteran had a radiographic sinus 
series with the result being bilateral maxillary sinus 
mucosal thickening.  The Board notes that during March 1984, 
the Veteran indicated in a report of medical history that his 
health was good except for sinus problems.

Concerning current treatment for sinus problems, an August 
2003 VA treatment note indicates that the Veteran's sinus 
problems were bothering him due to the smoke in the air.  The 
impression was one of allergic rhinitis and the Veteran was 
given flonase.

The Board additionally notes that the Veteran's spouse 
submitted a lay statement dated December 2004.  The Veteran's 
spouse indicated that the Veteran was always blowing his nose 
and has numerous nose bleeds.

To sum up, the Board notes that there is no objective medical 
evidence showing current disability or diagnosis of the 
Veteran's claimed condition, sinusitis.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110.  In the absence of 
proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Thus the claim for 
service connection for sinusitis must be denied.  

Right Elbow Epicondylitis

The Veteran claims that his right elbow epicondylitis is due 
to his service-connected left elbow epicondylitis.

The Board notes that the Veteran's induction examination 
conducted during June 1976 and his examination a few months 
before separation dated March 1998 indicate that he had no 
disabilities indicated on the clinical examination.  On the 
reports of medical history in the context of these 
examinations, the Veteran indicated that he did not have 
arthritis, rheumatism or bursitis or bone, joint or other 
deformity.  

Concerning treatment in service, the Veteran's service 
treatment records reveal no complaints of right elbow 
epicondylitis.

The Veteran was treated for right lateral epicondylitis 
during December 2003.  The examiner additionally indicated 
that the Veteran had been driving a lot.  The recommendation 
for the Veteran's right lateral epicondylitis was that he 
used ice and changed his position on the steering wheel. 

The Board additionally notes that the Veteran's spouse 
submitted a lay statement dated December 2004.  The Veteran's 
spouse indicated that the Veteran has numbness in his right 
arm.

To summarize, there is no probative evidence which indicates 
a relationship between the Veteran's service-connected left 
epicondylitis and his right epicondylitis.  In this regard, 
the Veteran's report of treatment for right epicondylitis 
indicates that it was secondary to his driving a lot.  
Therefore, service connection for right epicondylitis must be 
denied.

The Veteran has argued that his claimed conditions are 
related to service or a service-connected condition.  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
cannot, therefore, accept his statements as adequate evidence 
with no probative medical evidence of a relationship between 
the Veteran's claimed conditions and service or a service-
connected disability. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for gastroenteritis is 
denied.

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for right elbow 
epicondylitis, claimed as secondary to service-connected left 
elbow epicondylitis is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


